DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: the Amendment filed June 24, 2022.

Claims 1-20 are pending in the application.  Claims 1 and 9 are independent claims.

Response to Arguments
Applicant’s amendments overcome the previously applied rejection under 35 U.S.C. 112.

However, Applicant’s amendments and arguments are not fully persuasive with regard to the rejections under 35 U.S.C. 102(a)(1) and 103, as modified below to take into account Applicant’s amendments.  In particular, Applicant argues that “Bibl fails to inherently disclose or provide any implication about the features ‘providing a conductive carrier with at least one conductive pad’ and ‘setting the at least one conductive pad to have a ground voltage at least during in the step of picking up the at least one electronic element’ as recited in amended claim 1” (second full paragraph on page 8 of Applicant’s June 24, 2022 Amendment).  With regard to claims 9-20, Applicant additionally argues that “Bibl fails to inherently disclose or provide any implication about the features ‘providing a conductive carrier with at least one conductive pad’ and ‘setting the at least one conductive pad to have a reference voltage at least during in the step of picking up the at least one electronic element’” (first full paragraph on page 9 of Applicant’s June 24, 2022 Amendment).
  
These arguments are not persuasive as Bibl teaches a ground voltage (which can also be considered a refence voltage), see the ground symbol for 201/210 in Figure 14, at least during in the step of picking up the at least one electronic element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent No. 8,333,860 B1 to Bibl et al. (referred to hereafter as “Bibl”).

Regarding claim 1, Bibl teaches a method of manufacturing an electronic device, comprising: providing a conductive carrier {201 in Figure 14} with at least one conductive pad {210} and at least one electronic element {250} disposed on the at least one conductive pad; picking up the at least one electronic element {see Figure 14 where the 250 is picked up} with a conductive transfer head {100}; setting the at least one conductive pad {210} to have a ground voltage {see the ground symbol for 201/210 in Figure 14} at least during in the step of picking up the at least one electronic element; and transferring the at least one electronic element to a target substrate {see step 1550 in Figure 15}. Regarding claim 2 (that depends from claim 1), Bibl Figure 14 shows  the at least one electronic element {250} is electrically connected to the conductive carrier {201; electrically connected via 210 and 220}. Regarding claim 3 (that depends from claim 1), Bibl Figure 19 show the at least one electronic element {250} is electrically isolated from the conductive carrier {201; the separated elements 250 are separated from, and thus electrically isolated from, the carrier 201}. Regarding claim 4 (that depends from claim 3), Bibl will include setting the at least one conductive pad {210} to have a first voltage before the step of picking up the at least one electronic element {201}, wherein the first voltage is different from the ground voltage {a voltage before the device is electrically powered on will be different from the ground voltage after the device is powered on}. Regarding claim 5 (that depends from claim 3), Bibl will include setting the at least one conductive pad {210} to have a second voltage after the step of picking up the at least one electronic element {201}, wherein the second voltage is different from the ground voltage {a voltage after the device is powered off will be different from the ground voltage when the device is powered on}.Regarding claim 6 (that depends from claim 1), Bibl teaches the at least one electronic element {250} is picked up through an electrostatic force {“Releasing the micro device from the transfer head illustrated in FIG. 14 may be accomplished by turning off the voltage source, grounding the source…” (column 14, lines 23-27)}Regarding claim 7 (that depends from claim 1), Bibl Figure 14 shows the conductive carrier comprises two base layers {the two layers directly adjacent the dashed layer in Figure 14} and an intermediate insulating layer {the dashed layer in Figure 14} disposed between the two base layers. Regarding claim 8 (that depends from claim 7), Bibl Figures 12 and 13 show that a portion of the intermediate insulating layer {the dashed layer in Figure 12 or 13} is removed. Regarding claim 9, Bibl teaches a method of manufacturing an electronic device, comprising: providing a conductive carrier {the transfer head including electrode 116 in Figure 14} with at least one conductive pad {210} and at least one electronic element {250} disposed on the at least one conductive pad {210}; picking up the at least one electronic element {250} with a conductive transfer head {100} and setting the at least one conductive pad {210} to have a reference voltage {see the ground symbol for 201/210 in Figure 14}; and transferring the at least one electronic element {250} to a target substrate {see step 1550 in Figure 15}. Regarding claim 17 (that depends from claim 9), Bibl teaches the reference voltage is an AC voltage {“FIG. 12 is a schematic illustration of an alternating voltage applied…” (column 13, lines 66-67}. Regarding claim 18 (that depends from claim 17), Bibl teaches the reference voltage is a ground voltage {see the ground symbol for 201/210 in Figure 14}. Regarding claim 19 (that depends from claim 9), Bibl teaches the reference voltage is a DC voltage {“FIG. 14 is a schematic illustration of a constant voltage applied…” (column 14, lines 17-19}Regarding claim 20 (that depends from claim 19), Bibl teaches the reference voltage is 0 volts voltage {see the ground symbol for 201/210 in Figure 14}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-16 are rejected under 35 U.S.C. 103 as unpatentable over Bibl in view of U.S. Patent No. 8,409,886 B2 to Iwafuchi et al. (referred to hereafter as “Iwafuchi”).
Regarding claim 10 (that depends from claim 9), Bibl teaches forming an insulating layer 260 covering a top surface of the electronic element 250.  However, Bible does not appear to explicitly describe forming a sacrificial layer covering the at least one electronic element {250}; removing a portion of the sacrificial layer to make the at least one electronic element {250} be surrounded by the sacrificial layer beside the at least one electronic element {250}; and forming an insulating layer {260} covering a top surface of the at least one electronic element {250} and the sacrificial layer beside the at least one electronic element {250}.  Iwafuchi Figures 5-10 show that it was known to form a sacrificial layer {Iwafuchi 61 in Figure 6} covering the at least one electronic element {Iwafuchi 52}; removing a portion of the sacrificial layer to make the at least one electronic element {Iwafuchi Figure 7} be surrounded by the sacrificial layer {61} beside the at least one electronic element {52}; and forming an insulating layer {60} covering a top surface of the at least one electronic element {52} and the sacrificial layer {61} beside the at least one electronic element {52}.  It would have been obvious to one of ordinary skill in the art to utilize the Iwafuchi sacrificial layer to provide protection to the Bibl devices during the transfer thereof.
Regarding claim 11 (that depends from claim 10), Bibl teaches in the step of transferring the at least one electronic element {250} to a target substrate {see step 1550 in Figure 15}, further comprising: transferring the at least one electronic element {250} from the least one conductive transfer head to the target substrate {see step 1550 in Figure 15}.Regarding claim 12 (that depends from claim 11), Bibl teaches an electrostatic force is generated between the conductive transfer head and the at least one electronic element {250} by polarizing the insulating layer {260} disposed therebetween at the step of picking up the at least one electronic element {“Releasing the micro device from the transfer head illustrated in FIG. 14 may be accomplished by turning off the voltage source, grounding the source…” (column 14, lines 23-27)}.Regarding claim 13 (that depends from claim 11), Bibl teaches setting the conductive transfer head to have a pull-in voltage at least in the step of picking up the at least one electronic element {“the voltage can be applied prior to contacting the micro device with the transfer head, while contacting the micro device with the transfer head, or after contacting the micro device with the transfer head. The voltage may also be applied prior to, while, or after creating the phase change in the bonding layer” (column 13, lines 60-65)}.Regarding claim 14 (that depends from claim 13), Bibl teaches the pull-in voltage is a positive voltage {“positive voltage is applied to electrode 116A” (column 14, lines 6-7)}. Regarding claim 15 (that depends from claim 13), Bibl teaches the pull-in voltage is a negative voltage {“negative voltage is applied to electrode 116B” (column 14, lines 6-7)}. Regarding claim 16 (that depends from claim 11), Bibl Figure 14 shows the conductive transfer head directly contacts the insulating layer {260} on the top surface of the at least one electronic element {250}. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826